UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-2623



MARY JO WILHELMJ,

                                              Plaintiff - Appellant,

          versus


NORWEST BANK, N.A.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-97-576-A)


Submitted:   November 30, 1998          Decided:     December 23, 1998


Before ERVIN, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jo Wilhelmj, Appellant Pro Se.    Robert Gibbs Watt, Keith
Christian Phillips, WATT, TIEDER & HOFFAR, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Jo Wilhelmj appeals the district court’s order dismissing

her civil diversity action in which she alleged that Norwest Bank

fraudulently mismanaged the trust established by her late husband.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. See Wilhelmj v. Norwest Bank, N.A., No. CA-

97-576-A (E.D. Va. Oct. 31, 1997). We deny Appellee’s motion to

strike Wilhelmj’s supplemental informal brief and letter. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2